United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1775
Issued: May 22, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 22, 2013 appellant submitted an appeal of Office of Workers’ Compensation
Programs’ (OWCP) decisions dated June 10 and July 3, 2013.1 The appeal was docketed as No.
13-1775.
On review of the case record the Board finds that the case must be remanded to OWCP.
The June 10, 2013 decision finds that the claim for compensation (Form CA-2) dated January 16,
2013 was untimely filed. OWCP found that the date of injury was November 11, 2002, the date
appellant reported on the claim form that she was aware of an employment-related condition.
The evidence of record does not establish an untimely claim for a new injury.
The January 16, 2013 claim identifies the conditions of vertigo, hearing loss and tinnitus.
According to the claim form, appellant sustained a head injury in 1999 at work and her
conditions had “progressed slowly” since that injury. In a February 11, 2013 response to an
OWCP request for information, she referred to an April 28, 1999 injury and another claim
number, stating that this injury caused her hearing loss and ear problems.

1

The June 10, 2013 decision is a merit decision finding the claim filed on January 16, 2013 was untimely filed.
The July 3, 2013 decision finds that a request for reconsideration was insufficient to warrant merit review.

Based on the evidence of record, appellant’s claim appeared to be a claim for
consequential injuries resulting from a 1999 work injury. The record indicated that she filed a
timely traumatic injury claim for an injury on April 28, 1999. OWCP also referred to a 2002
claim for vertigo and headaches, but the nature of this claim is not clear. If appellant is claiming
consequential injuries from a 1999 injury, then the relevant case records should be combined and
an appropriate decision issued based on all of the relevant evidence.
The Board notes that if appellant is claiming hearing loss or other conditions due to noise
exposure in federal employment, she can submit evidence with respect to her allegation and
OWCP can issue a proper decision on the issues presented.2 The current evidence of record does
not establish an untimely filing of a claim for a new injury. The case will be remanded to OWCP
for clarification, proper doubling of case records and appropriate adjudication of the issues
presented.
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 3 and June 10, 2013 are set aside and the case remanded for
further action consistent with this order of the Board.3
Issued: May 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

With respect to the timeliness of a claim for hearing loss, OWCP would have to consider the date of last
exposure to noise alleged to have contributed to the hearing loss. See Jose Salaz, 41 ECAB 743 (1990).
3

Richard J. Daschbach, Chief Judge, who participated in the preparation of this order, was no longer a member of
the Board after May 16, 2014.

2

